Case: 18-10429    Date Filed: 09/05/2018   Page: 1 of 2


                                                            [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 18-10429
                           Non Argument Calendar
                         ________________________

                  D.C. Docket No. 6:14-cr-00151-RBD-GJK-2


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

GARRY WIGGINS,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                              (September 5, 2018)

Before WILSON, JILL PRYOR, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,
               Case: 18-10429     Date Filed: 09/05/2018    Page: 2 of 2


997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced

if it was made knowingly and voluntarily); United States v. Grinard-Henry, 399
F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of

the right to appeal difficult or debatable legal issues or even blatant error).




                                           2